DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on September 25, 2020, is acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 200262256 Y1.
Regarding Claim 1, KR 200262256 Y1 discloses a fixing device (ann. figs. 1 and 2), comprising: a base (1), and a pressing block mechanism (4), wherein: the base and the pressing block mechanism are disposed in a first direction (ann. fig. 1), the base comprises an inner side wall (ann. fig. 1), the pressing block mechanism comprises two pressing plates (ann. fig. 1 illustrates first and second pressing plates), the two pressing plates are respectively connected to a locking rod (ann. fig. 1 illustrates a first and second locking rod), the two pressing plates are rotatably connected together to change between an 

    PNG
    media_image1.png
    818
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    473
    media_image2.png
    Greyscale

KR 200262256 – ANNOTATED FIGURES 1 and 2
Regarding Claim 2, KR 200262256 Y1 discloses the locking rods comprises two locking rods (ann. fig. 1 illustrates first and second locking rods, and the two locking rods are configured to move relative to the base (1) between the working state and the movable state (Translation, p. 2).
Regarding Claim 3, KR 200262256 Y1 discloses the locking rods comprise a first locking rod (2, ann. fig. 1) and a second locking rod (ann. fig. 1), the two connecting bases (1b, ann. fig. 1) comprise a first connecting base (1b, ann. fig. 1) and a second connecting base (1b, ann. fig. 1), the first locking rod is configured to move relative to the base (1) between the working state and the movable state (Translation p. 2), the second locking rod is connected to the second connecting base (ann. fig. 1; the second connecting base is a slotted hole so the second locking rod is inserted in the second connecting base when in the unfolded position) and is always in the working state, and when the first locking rod is in the working state, the first locking rod is connected to the first connecting base.
Regarding Claim 4, KR 200262256 Y1 
Regarding Claim 5, KR 200262256 Y1 discloses an area of the outline of the pressing block mechanism in the unfolded state (ann. fig. 2 illustrates the unfolded state) is larger than an area of the outline of the pressing block mechanism in the folded state (ann. fig. 2 illustrates the folded state) (ann. fig. 2 illustrates the unfolded state is larger than the folded state).
Regarding Claim 6, KR 200262256 Y1 discloses the at least one of the locking rods configured to move relative to the base (1) between the working state (unfolded state ann. fig. 2) and the movable state (folded state ann. fig. 2) is a first locking rod (2, ann. fig. 1), the first locking rod cooperates with a first connecting base (ann. fig. 1) of the two connecting bases, and the first locking rod is configured to move on a plane perpendicular (plane perpendicular is illustrated in ann. fig. 2) to the first direction (ann. fig. 1) to control the first locking rod to be in the working state and the movable state.
Regarding Claim 7, KR 200262256 Y1 discloses the locking rods, when in the working state, are configured to move in the first direction to control a distance between the two pressing plates and the base to enable the fixed object to be clamped between the two pressing plates (4, ann. fig. 1) and the base (1).
Regarding Claim 8, KR 200262256 Y1 discloses the second connecting base (4, ann. fig. 1) comprises a connecting hole (ann. fig. 1), and the second locking rod (2, ann. fig. 1) passes through the connecting hole and is connected to a corresponding one (second pressing plate, ann. fig. 1) of the two pressing plates (first and second pressing plates, ann. fig. 1).
Regarding Claim 9, KR 200262256 Y1 discloses the first connecting base (ann. fig. 1) comprises an inlet slot (ann. fig. 1), and the first locking rod (ann. fig. 1), when in the working state (unfolded state, ann. fig. 2), is disposed in the inlet slot.
Regarding Claim 10, KR 200262256 Y1 
Regarding Claim 11, KR 200262256 Y1 discloses the locking rods (first and second locking rods 2) are screw rods (bolt 2, Translation p. 2), the screw rods comprise threaded portions, and the threaded portions are screwed to the two pressing plates (4, second pressing plate 4 is connected to first pressing plate 4, ann. fig. 1).
Regarding Claim 12, KR 200262256 Y1 discloses the two pressing plates (4, first and second pressing plates, ann. fig. 1) comprise first ends (first end of pressing plates, ann. fig. 1) and second ends (second end of pressing plates, ann. fig. 1), the rotation shaft (3) is connected to the first ends of the two pressing plates, and the locking rods (first and second locking rods 2, ann. fig. 1) are connected to the second ends of the two pressing plates (ann. fig. 1 illustrates locking rods 2 connected through the holes of the second ends of the two pressing plates).
Regarding Claim 13, KR 200262256 Y1 discloses the two pressing plates (4, first and second pressing plates, ann. fig. 1)  comprise a first pressing plate (ann. fig. 1) and a second pressing plate (ann. fig. 1), the first end (ann. fig. 1) of the first pressing plate protrudes to define a protrusion (ann. fig. 1), the first end of the second pressing plate extends inward to define a coupling groove (ann. fig. 1), the protrusion cooperates with and is disposed in the coupling groove, and the rotation shaft (3) passes through the first end of the second pressing plate and the protrusion (ann. fig. 1 illustrates the rotation shaft 3 passes through the first and second pressing plate).
Regarding Claim 14, KR 200262256 Y1 discloses the two pressing plate (4, first and second pressing plates, ann. fig. 1) comprise semicircular plates, and two arc ends of the semicircular plates (ann. fig. 1 illustrates semi-circular portion of pressing plates 4) are respectively the first ends )ann. fig. 1) and the second ends (ann. fig. 1).
Regarding Claim 15, KR 200262256 Y1 
Regarding Claim 16, KR 200262256 Y1 discloses end faces (ann. fig. 1) of the two pressing plates (first and second pressing plates, ann. fig. 1) facing the base (1) are aligned (ann. fig. 1).
Regarding Claim 18, KR 200262256 Y1 discloses the base comprises a sleeve (ann. fig. 1), and an inner side wall of the sleeve (ann. fig. 1) protrudes to define the two connecting bases (first and second connecting bases, ann. fig. 1).
Regarding Claim 19, KR 200262256 Y1 discloses fixing device (ann. figs. 1 and 2), comprising: a base (1), and a pressing block mechanism (4), wherein: the base and the pressing block mechanism are disposed in a first direction (ann. fig. 1), the base comprises an inner side wall (ann. fig. 1), the pressing block mechanism comprises two pressing plates (first and second pressing plates 4, ann. fig. 1), the two pressing plates are respectively connected to a locking rod (2, first and second locking rods, ann. fig. 1), the two pressing plates are rotatably connected together to change between an unfolded state (ann. fig. 2 unfolded state is illustrated with dashed lines) and a folded state (ann. fig. 2), a rotation axis (ann. fig. 1) of the two pressing plates is disposed in the first direction, outlines of the pressing block mechanism in the unfolded state and the folded state are different (ann. fig. 2 illustrates the unfolded and folded states are shown as different), the inner side wall of the base protrudes to define two connecting bases (first and second connecting bases, ann. fig. 1), the locking rods are configured to move relatively to enable the locking rods to move following the change of the pressing block mechanism between the unfolded state and the folded state, and the locking rods cooperate with the two connecting bases to enable a fixed object (sink counter 60) to be clamped between the two pressing plates and the base to achieve a fixed connection through the locking rods (“the clampers 4 on both sides are brought into contact with each other, the outer diameter of the clamper 4 in the contacted state is necessarily smaller than the inner diameter of the insertion hole of the sink. The clamper 4 is inserted into the insertion hole of the sink in the contact state between the clampers 4 and the bottom surface of the base ring 1 is seated on the upper peripheral part of the insertion hole. In this state, as shown in FIG. 2, 
Regarding Claim 20, KR 200262256 Y1 discloses the fixed object (sink counter 60) comprises the countertop (60), the countertop comprises a through hole (opening of counter top illustrated in ann. fig. 7), the base and the faucet (20) are fixed together, the locking rods (first and second locking rods, ann. fig. 1) passes through the through hole, and the countertop is clamped between the base (1) and the two pressing plates (first and second pressing plates 4, ann. fig. 1) to enable the faucet to be fixed on the countertop.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KR 200262256 Y1 in view of Wang US PG PUB 2009/0277520.
Regarding Claim 17, KR 200262256 Y1 
KR 200262256 Y1 substantially discloses the invention as claimed, except the anti-skid pads fixed on the pressing blocks.
Wang teaches ani-skid pads (34) fixed on pressing blocks (33).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the anti-skid surface of the pressing blocks, as disclosed by KR 200262256 Y1, by using a smooth surface for pressing blocks and place anti-skid pad on each pressing blocks, as taught by Wang, for the purpose of using different types of pads for different counter top materials without damage. Additionally, a anti-skid surface on a pad that is separate from pressing blocks allows the anti0skid surface to be replaced after years of wear from fatigue, leaking water, or corrosion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753